Case 1:18-cv-23462-RS Document 56 Entered on FLSD Docket 06/18/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 18-23462-CIV-SMITH

 VIRGINIA VALLEJO,

        Plaintiff,

 vs.

 NARCOS PRODUCTIONS, LLC et al.,

       Defendants.
 ____________________________________/

                           DEFENDANTS’ UNOPPOSED MOTION
                     FOR LEAVE TO DEPOSE PLAINTIFF ON JUNE 28, 2019

        Defendants, without opposition from Plaintiff and pursuant to the Court’s Order dated May

 24, 2019 (DE 46), move for the entry of an Order granting them leave to depose Plaintiff on June

 28, 2019. The grounds for this Unopposed Motion are:

        The deadline for completing discovery was June 7, 2019. Prior to the expiration of the

 deadline, the parties jointly sought a three month continuance of the trial date and extension of the

 discovery deadline in order to accommodate the depositions that needed to be taken (DE 44).

 Judge Moore denied the motion, but ruled that if there were depositions that remained to be taken

 after the June 7 discovery deadline, then the parties could, by separate motion, seek leave to take

 any such depositions (DE 46). To that end, Plaintiff sought and received leave to depose the three

 remaining defendants and two third-party deponents (DE 48, 49).

        Judge Moore dismissed two of Plaintiff’s claims with prejudice, and dismissed two of her

 claims without prejudice, giving her until June 6 – the day before the discovery deadline – to file

 an amended complaint (DE 45). Plaintiff filed her amended complaint on June 6 (DE 50).
Case 1:18-cv-23462-RS Document 56 Entered on FLSD Docket 06/18/2019 Page 2 of 3



 Defendants obviously could not depose Plaintiff on June 7 in light of the fact that her amended

 complaint was not filed until June 6.

         The parties have worked together and identified June 28, 2019 as a date on which everyone

 is available for Plaintiff’s deposition to be taken. Counsel for Defendants has conferred with

 counsel for Plaintiff, and is authorized to represent to the Court that Plaintiff does not oppose her

 deposition being taken on June 28. For these reasons, Defendants respectfully request the entry of

 an Order granting them leave to take Plaintiff’s deposition on June 28, 2019.

                                                       Respectfully submitted,

                                                       HOLLAND & KNIGHT LLP
                                                       701 Brickell Avenue, Suite 3300
                                                       Miami, Florida 33131
                                                       Tel: (305) 374-8500 (telephone)
                                                       Fax: (305) 789-7799 (facsimile)

                                                       By: /s/Scott D. Ponce
                                                       Scott D. Ponce
                                                       Fla. Bar No.: 169528
                                                       Email: scott.ponce@hklaw.com
                                                       Rebecca J. Canamero
                                                       Fla. Bar. No.: 86424
                                                       Email: rebecca.canamero@hklaw.com

                                                       Louis P. Petrich (pro hac vice)
                                                       Email: lpetrich@lpsla.com

                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 18, 2019, I electronically filed the foregoing document via the

 CM/ECF filing system, which will send notice via electronic mail this day to all counsel of record.

                                                       By: /s/ Scott D. Ponce




                                                  2
 #68628093_v1
Case 1:18-cv-23462-RS Document 56 Entered on FLSD Docket 06/18/2019 Page 3 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 18-23462-CIV-SMITH

 VIRGINIA VALLEJO,

         Plaintiff,

 vs.

 NARCOS PRODUCTIONS, LLC et al.,

       Defendants.
 _________________________________/

                                                  ORDER

         THIS CAUSE is before the Court on Defendants’ Unopposed Motion For Leave To Depose

 Plaintiff On June 28, 2019 (the “Unopposed Motion”). Upon review of the Unopposed Motion

 and the relevant portions of the record, it is

         ORDERED AND ADJUDGED that the Unopposed Motion is GRANTED. Defendants

 are hereby granted leave to take Plaintiff’s deposition on June 28, 2019.

         DONE AND ORDERED in Chambers in Fort Lauderdale, Florida on this _____ day of

 June 2019.

                                                      ____________________________________
                                                      RODNEY SMITH
                                                      UNITED STATES DISTRICT JUDGE

 Copies to all counsel of record
